DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.

Response to Arguments
In view of Applicant’s amendments filed 22 February 2022, previous rejections under 35 U.S.C. 112(a) are hereby withdrawn. 
In view of Applicant’s amendments filed 22 February 2022, previous rejections under 35 U.S.C. 102(a)(1) are hereby withdrawn.  
In view of Applicant’s amendments filed 22 February 2022, rejections under 35 U.S.C. 103 have been revised. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 13-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over A microfluidic renal proximal tubule with active reabsoprtive function by Vedula et al. (herein Vedula) in view of Kidney-on-a-Chip Technology for Drug-Induced Nephrotoxicity Screening by Wilmer et al. (herein Wilmer). 
Regarding claim 13, Vedula teaches a method of culturing (see Pg. 3, section: Cell culture and seeding cells in the device), comprising: 
 a microfluidic proximal tubule (see abstract) comprising a membrane (see Figs. 1b-c), wherein human renal proximal tubule epithelial cells (hRPTEC) and human microvascular endothelial cells (hMVEC) formed layers on opposite sides of the membrane (see Pg. 6, section Results and Discussion, 2nd paragraph; Figs. 2a-b) which reads on “said membrane comprising a first surface and a second surface, said first surface comprising proximal tubule cells and said second surface comprising glomerular microvascular endothelial cells” as recited in the instant claims. 
Media was exchanged in both filtrate and vascular channels every day without applying shear stress for significant amounts of time until used for experiments at day 7-14 (see Pg. 3-4, section Cell culture and seeding cells in the device) which reads on “culturing said proximal tubule cells and said glomerular microvascular endothelial cells with media” as recited in the instant claims. 
Vedula is silent to culturing said cells with media “under continuous low shear flow” as recited in the instant claims. 
Wilmer teaches subjecting kidney cells on a chip to continuous luminal fluid shear stress (see pg. 157, Microfluidic Environment Affects Cellular Responses). 



Regarding claim 14, Vedula in view of Wilmer teaches all the limitations of claim 13 above. 
Vedula teaches the microfluidic device comprises a culture of human renal proximal tubule epithelial cells (hRPTEC) (see Pg. 2, 3rd paragraph). 
Regarding claim 15, Vedula in view of Wilmer teaches all the limitations of claim 14 above. 
Fig. 1c-d of Vedula teaches the membrane is porous. 
Regarding claim 16, Vedula in view of Wilmer teaches all the claim limitations of claim 15 above. 
Vedula teaches human renal proximal tubule epithelial cells (hRPTEC) and human microvascular endothelial cells (hMVEC) formed layers on opposite sides of the membrane (see Pg. 6, section Results and Discussion, 2nd paragraph; Figs. 2a-b). Furthermore, Figs. 1b, 2a, and 2b show the proximal tubule cells are on top of said membrane with the microvascular cells opposite. 
Regarding claim 17, Vedula in view of Wilmer teaches all the claim limitations of claim 13 above.
Vedula teaches the microfluidic proximal tubule (PT) comprises a porous membrane separating two microchannels (see abstract). Furthermore, Figs. 1b and 2a show the proximal tubule layer is part of the first microchannel and the microvascular endothelial layer is part of the 2nd microchannel. 
Regarding claim 18, Vedula in view of Wilmer teaches all the claim limitations of claim 14 above.
Vedula teaches the tight junction (TJ) protein, ZO-1, was expressed in the hRPTEC layer as shown in Fig 2C (see Pg. 6, section Results and Discussion, 2nd paragraph).
Regarding claim 21, Vedula in view of Wilmer teaches all the claim limitations of claim 14 above.
rd Paragraph). 
Regarding claim 22, Vedula in view of Wilmer teaches all the claim limitations of claim 14 above.
Vedula teaches the microfluidic PT expressed Na+/K+-ATPase (Pg. 2, 3rd Paragraph). 
Regarding claim 23, Vedula in view of Wilmer teaches all the claim limitations of claim 14 above.
Fig. 1a of Vedula teaches human renal proximal tubule epithelial cells comprise cilia. 
Regarding claim 24, Vedula in view of Wilmer teaches all the claim limitations of claim 14 above.
Vedula teaches the microfluidic PT expressed kidney-specific transport proteins such as sodium-glucose linked transporter (SGLT2) which is involved in glucose uptake in the kidney and expressed  Na+/K+-ATPase (Pg. 2, 3rd Paragraph) which is involved in ion efflux across membrane. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over A microfluidic renal proximal tubule with active reabsoprtive function by Vedula et al. (herein Vedula) in view of Kidney-on-a-Chip Technology for Drug-Induced Nephrotoxicity Screening by Wilmer et al. (herein Wilmer) as applied to claim 14 above, and further in view of US 2007/0048727 to Shuler et al. (herein Shuler).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over A microfluidic renal proximal tubule with active reabsoprtive function by Vedula et al. (herein Vedula) as applied to claim 14 above, and further in view of US 2007/0048727 to Shuler et al. (herein Shuler).
Regarding claim 19, Vedula in view of Wilmer teaches all the claim limitations of claim 14 above.
Neither Vedula nor Wilmer teach wherein said human primary proximal tubular epithelial cells express beta-catenin. 
Shuler teaches a microfluidic culture device that permits cells to be maintained in vitro (see Paragraph 0013) containing permeable membrane (see Paragraph 0020). Shuler also teaches using a binder to bind hepatocytes to the permeable material that includes at least one selected from the group 
Vedula, Wilmer and Shuler are analogous in the field of organ-on-chip and cell culture technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microfluidic device of Vedula to add the binding protein (beta-catenin) of Shuler to aid in tight junction formation between the proximal tubule cells and the membrane in which case these cells would express this protein. 
Regarding claim 20, Vedula in view of Wilmer teaches all the claim limitations of claim 14 above.
Neither Vedula nor Wilmer does not teach wherein said human primary proximal tubular epithelial cells express occludin.
Shuler teaches a microfluidic culture device that permits cells to be maintained in vitro (see Paragraph 0013) containing permeable membrane (see Paragraph 0020). Shuler also teaches using a binder to bind hepatocytes to the permeable material that includes at least one selected from the group consisting of occludin (see Paragraph 0084). Shuler also teaches this device can be used with any cell type including kidney (see Paragraph 0190). 
Vedula, Wilmer and Shuler are analogous in the field of organ-on-chip and cell culture technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microfluidic device of Vedula to add the binding protein (occludin) of Shuler to aid in tight junction formation between the proximal tubule cells and the membrane in which case these cells would express this protein. 

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over A microfluidic renal proximal tubule with active reabsoprtive function by Vedula et al. (herein Vedula) in view of Kidney-on-a-Chip Technology for Drug-Induced Nephrotoxicity Screening by Wilmer et al. (herein Wilmer) as applied 14 above, and further in view of A four-organ-chip for interconnected long-term co-culture of humane intestine, liver, skin and kidney equivalents by Maschmeyer et al. (herein Maschmeyer). 
Regarding claims 36-37, Vedula in view of Wilmer teaches all the limitations of claim 14 above. 
A culturing media flow rate of 30 µl/hr to 150 µl/hr for kidney-on-chip utilization is obvious as it is well known in the art as evidence by Maschmeyer who teaches circulating media at a flow rate range of 30.6 µl/hr to 195.6 µl/hr in the blood flow circuit and from 34.8 µl/hr to 254.4 µl/hr in the excretory circuit (see Pg. 2693 “Evaluation of fluid dynamics). MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797